DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-20 of US Application No. 17/154,891, filed on 01/21/2021, are currently pending and have been examined. 
	
	
Information Disclosure Statement
	The information Disclosure Statement filed on 02/11/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 2, 3, 8, 12, 13, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2019/0016346 A1, “Park”).
	
	
	Regarding claims 1 and 13, Park discloses vehicle control device mounted on vehicle and method for controlling the vehicle and teaches:

A vehicle, comprising: (The invention relates to an autonomous and/or manually controlled vehicle, e.g., vehicle 100 - See at least ¶ [0066] and Fig. 1)

a processor; and (The controller 170 may control an overall operation of each unit of the vehicle 100. The controller 170 may be referred to as an Electronic Control Unit (ECU). At least one processor and the controller 170 included in the vehicle 100 may be implemented using at least one of application specific integrated circuits (ASICS), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, microcontrollers, microprocessors, and electric units performing other functions - See at least ¶ [0239], [0241], and Fig. 7)

a memory unit operatively connected to the processor and including computer code, that when executed, causes the processor to: (The memory 140 is electrically connected to the controller 170. The memory 140 may store basic data for units, control data for controlling operations of units and input/output data. The memory 140 may be a variety of storage devices, such as ROM, RAM, EPROM, a flash drive, a hard drive and the like in a hardware configuration. The memory 140 may store various data for overall operations of the vehicle 100, such as programs for processing or con trolling the controller 170 - See at least ¶ [0237])

monitor operation of a vehicle system; (The sensing unit 820 may sense information related to the vehicle 100 of the present invention. For example, the vehicle information may include a driving speed of the vehicle, a weight of the vehicle, a number of passengers in the vehicle, a braking force of the vehicle, a maximum braking force of the vehicle, a driving mode of the vehicle (autonomous driving mode or manual driving mode), a parking mode of the vehicle (autonomous parting mode, automatic parking mode, manual parking mode), whether or not a user is present in the vehicle, information associated with the user( for example, whether or not the user is an authenticated user), and the like - See at least ¶ [0259]-[0262])

monitor operation of a smart shoe device; (Whether or not the shoe 900 is moved in the preset movement may be sensed through the sensing unit 820 or in response to information sensed by the sensing unit 940 of the shoe 900 being received through the communication unit 810 .- See at least ¶ [0428])

determine that the smart shoe device is within a threshold period of time of performing a future action associated with commanding movement of the vehicle; and (That is, the processor 870 may accelerate the vehicle, i.e., a future action associated with commanding movement of the vehicle, when the shoe 900 is brought into contact with the first position 1730 after the shoe 900 makes the preset movement, and decelerate the vehicle when the shoe 900 is brought into contact with the second position 1740 after the shoe 900 moves the preset movement. For example, the preset movement may be a movement that the shoe 900 taps the footboard 1700 of the driver's seat by a preset number of times within a preset time, i.e., a threshold period of time - See at least ¶ [0446]-[0447])

enable a response by the vehicle based on the future action. (the processor 870 may accelerate the vehicle when the shoe 900 is brought into contact with the first position 1730 after the shoe 900 makes the preset movement, e.g., tapping a preset number of times within a preset time - See at least ¶ [0446])

	Regarding claims 2 and 14, Park further teaches:

wherein the vehicle system comprises an advanced driver assistance system (ADAS) and commanding movement of the vehicle from the advanced driver assistance system (ADAS) moves the vehicle along a roadway. (In this case, as illustrated in (b) of FIG. 22, the processor 870 may decelerate the vehicle by activating an Autonomous Emergency Brake (AEB) function among Advanced Driver Assistance System (ADAS) functions - See at least ¶ [0501])

	Regarding claims 3 and 15, Park further teaches:

wherein the response by the vehicle is disabling an acceleration pedal of the vehicle. (the processor 870 may not accelerate the vehicle (i.e., ignore the input of the accelerator pedal) when the accelerator pedal is pressed in the second situation in which the vehicle is to be decelerated - See at least ¶ [0506])

	Regarding claim 8, Park further teaches:

wherein the operation of the smart shoe identifies a velocity or acceleration of the smart shoe device outside of a threshold velocity or acceleration, and (That is, the processor 870 may detect a case where the second signal associated with the traffic light has been detected and the shoe 900 does not press the brake pedal 1220, i.e., a threshold velocity or acceleration = 0 - See at least ¶ [0500]) the response by the vehicle is to brake earlier or prepare a braking system for applying the brake within a threshold amount of time. (In this case, as illustrated in (b) of FIG.22, the processor 870 may decelerate the vehicle by activating an Autonomous Emergency Brake (AEB) function among Advanced Driver Assistance System (ADAS) functions - See at least ¶ [0501]; Further, when the arrival time is too short (i.e., when the speed of the vehicle is too fast or the arrival time is shorter than an arrival time according to a reference condition), the processor 870 may calculate an appropriate time required for the vehicle to reach the stop line at the arrival time according to the reference condition - See at least ¶ [0485])

	Regarding claim 12, Park further teaches:

wherein the operation of the smart shoe device identifies the smart shoe device as being outside of the vehicle. (The processor 870 may sense that the shoe 900 is moved out of the vehicle through the sensing unit 820. That is, the processor 870 may sense that the driver is getting off the vehicle - See at least ¶ [0524])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 1 and 13, and in further view of Nissan (e-Pedal: Easy driving using only the accelerator pedal, “Nissan”)

	Regarding claims 4 and 16, Park does not explicitly teach wherein the response by the vehicle is switching an acceleration pedal with a brake pedal of the vehicle. However, Nissan discloses an e-Pedal and teaches:

wherein the response by the vehicle is switching an acceleration pedal with a brake pedal of the vehicle. (The e-Pedal allows the driver to launch, accelerate/decelerate and stop the vehicle by using only the accelerator pedal - See at least §Function Overview)

	In summary, Park discloses disabling the accelerator pedal when it is determined that the vehicle should be braking. Park does not discloses switching an acceleration pedal with a brake pedal of the vehicle. However, Nissan discloses an e-pedal and teaches that the function of the accelerator pedal may be changed to act as a brake pedal, i.e., switching an acceleration pedal with a brake pedal. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control device mounted on vehicle and method for controlling the vehicle of Park to provide for the e-pedal, as taught in Nissan, to make tasks such as: judging the distance between the car in front; decelerating and stopping when going downhill; and stopping for traffic lights, drastically simplified and become more convenient. (At Nissan §Function Overview)	

	Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 1 and 13, and in further view of Schoos et al. (US 6,142,513 A, “Schoos”).

	Regarding claims 5 and 17, Park further teaches:

wherein the operation of the smart shoe identifies the smart shoe device at a location outside of a threshold distance from the acceleration pedal of the vehicle, (As illustrated in (a) of FIG.17, a footboard 1700 of a driver’s seat of the vehicle 100 according to the present invention may be provided with a first pad 1710 corresponding to the accelerator pedal 1210, i.e., a threshold distance from the acceleration pedal, and a second pad 1720 corresponding to the brake pedal 1220. The processor 870 may control driving (running, traveling) of the vehicle based on whether the shoe 900 presses the first pad 1710 or the second pad 1720. Whether or not the shoe 900 has pressed the first pad 1710 or the second pad 1720 may be detected by the sensing unit 820 or determined (detected) based on an electric signal received from the first or second pad 1710 or 1720 - See at least ¶ [0420]-[0423]) and the response by the vehicle is to adjust operation of an [seat] based on the smart shoe being outside of the threshold distance from the acceleration pedal of the vehicle. (The processor 870 may also switch the first pad 1710 and the second pad 1720 from the inactive state into an active state when the driving mode of the vehicle 100 is switched into the autonomous driving mode and the driver's seat is moved backward by a predetermined distance or more - See at least ¶ [0425])

	Park does not explicitly teach adjust operation of an airbag based on the smart shoe being outside of the threshold distance from the acceleration pedal of the vehicle. However, Schoos discloses process for controlling the operation of a motor vehicle airbag and teaches:

[] the response by the vehicle is to adjust operation of an airbag based on the [driver position] of the threshold distance from the acceleration pedal of the vehicle. (A method for controlling the operation of at least one airbag in a motor vehicle, comprising determining the position of an occupant from the center of deployment of the at least one airbag associated with the Seat of the occupant and altering the deployment as a function of the position of the occupant, characterized in that at least one electromagnetic field emitter and at least one electromagnetic-field receiver are provided, each emitter and receiver are arranged in such a way that the electromagnetic field is modified by a movement of the occupant due to at least one conductive marking provided on the seatbelt and in that the position of the occupant is determined as a function of the influence that the position of the occupant has on the electromagnetic field between the at least one emitter and receiver - See at least claim 1)

	In summary, Park discloses determining the position of shoes within a threshold distance of the pedals. When the seat is placed further back, e.g., during autonomous driving, the shoes may be used to control the vehicle even though they are not touching the pads. Park further discloses that the shoes may include an electromagnetic in order to send information between the shoes and the car. Finally, Park discloses that the vehicle may control the airbag within the vehicle based on a risk. Park does not explicitly disclose adjusting the airbag in response to the distance being beyond the threshold. However, Schoos discloses process for controlling the operation of a motor vehicle airbag and teaches that when the occupant is further back, e.g., as in Park when the vehicle is in autonomous driving mode and the smart shoes are not on the pedals, then the airbag operation should be modified/disabled. Further, Schoos discloses that the position of the driver may be determined via electromagnetic signals, similar to those in the smart shoes of Park. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control device mounted on vehicle and method for controlling the vehicle of Park to provide for the process for controlling the operation of a motor vehicle, as taught in Schoos, to eliminate, or at least reduce, the risks of accidents due to a deployment of an airbag when the passenger behind the airbag is occupying an abnormal position. (At Schoos Col. 2, Ln. 9-11)	
 
	Claim(s) 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Schoos, as applied to claims 5 and 17, and in further view of Clemson University Vehicular Laboratory (Airbag Deployment Systems, “CVEL”).

	Regarding claims 6 and 18, the combination of Park and Schoos does not explicitly teach adjustment to the operation of the airbag decreases an air pressure of the airbag upon deployment. However, CVEL discloses airbag deployment systems and teaches:

wherein the adjustment to the operation of the airbag decreases an air pressure of the airbag upon deployment. (This has given rise to adaptive airbag systems that employ multiple inflators to produce either low-level or high-level deployments. These systems can adjust the airbag pressure depending on factors such as seat position, size of passenger, crash severity and seat belt use - See at least ¶2)

	In summary, Park discloses controlling the vehicle airbag system. Schoos discloses adjusting and/or disabling the airbags due to the position of the occupant. The combination of Park and Schoos does not explicitly disclose decreasing the air pressure of the airbag upon deployment. However, CVEL discloses airbag deployment systems and teaches that airbag systems, e.g., 2013 GM airbag systems, may lower the pressure of the deployment based on the position/size of the driver. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control device mounted on vehicle and method for controlling the vehicle of Park and Schoos to provide for airbag systems, as taught in CVEL, to reduce some inflation-related injuries with smaller drivers who sit closer to the steering wheel and benefit drivers who sit further back due to reduced premature deflation. (At CVEL ¶5)

	Claim(s) 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 1 and 13, and in further view of Colemere, Jr. (US 5,835,008 A,  “Colemere”)

	Regarding claims 7 and 19, Park further teaches:

wherein the operation of the smart shoe identifies the smart shoe device at a location outside of a threshold distance from the acceleration pedal of the vehicle (Fig. 17 shows that the location of the smart shoe can be determined outside of the acceleration pedal, i.e., outside of a threshold distance of the pedal.)

	Park does not explicitly teach the response by the vehicle is to brake earlier or prepare a braking system for applying the brake within a threshold amount of time. However, Colemere, Jr. discloses driver, vehicle and traffic information system and teaches: 

wherein the operation of the [vehicle] identifies the [driver feet] at a location outside of a threshold distance from the acceleration pedal of the vehicle, (FIG. 12 shows how the information system can monitor the hovering of the foot by a driver in steps ST1501 through ST1506. Factors looked at include whether the foot is engaged with a pedal or not ST1502, if input is provided from another source that says whether or not either of the pedals is engaged ST1503, and if a certain time interval has elapsed ST1504. If it is determined that the driver is hovering a foot over one of the pedals ST1505, then the driver can be notified and, as appropriate, the information could be shared with others Col. 19, Ln. 24-33) and the response by the vehicle is to brake earlier or prepare a braking system for applying the brake within a threshold amount of time. (FIG. 15 also shows where components of a brake system 903 can be found. A monitored emergency response of the driver could Signal the brake System to prepare itself for action by minimizing any unnecessary clearance between friction members - See at least Col. 19, Ln. 56-67 - Col. 20, Ln.1-3 and Fig. 15, Examiner notes that the threshold time is found in Fig. 12 ST1504)

	In summary, Park discloses determining the position of the smart shoe and its relationship to the pedals of the vehicle. Park further discloses monitoring the smart shoes when they are not placed on the pedal, i.e., beyond a threshold distance of 0, and control the braking/accelerating system with respect to the action of the smart shoes. Park does not explicitly disclose the response by the vehicle is to brake earlier or prepare a braking system for applying the brake within a threshold amount of time. However, Colemere discloses a system which tracks the feet of a driver to predict their next operation, e.g., acceleration and deceleration. Colemere further discloses that the information gathered about the predicted event may cause the vehicle to prepare the braking system ahead of a predicted braking action of the driver. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control device mounted on vehicle and method for controlling the vehicle of Park to provide for driver, vehicle and traffic information system, as taught in Colemere, to provide a crash avoidance System and enhance driver safety and traffic flow. (At Colemere, Col. 2, Ln. 28-30)

	Claim(s) 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 1 and 13, and in further view of Ricci (US 2019/0279447 A1, “Ricci”).

	Regarding claims 9 and 20, Park further teaches:

wherein the operation of the smart shoe identifies an unauthorized user attempting to operate the vehicle, (The sensing unit 820 may sense information related to the vehicle 100 of the present invention. For example, the vehicle information may include… whether or not a user is present in the vehicle, information associated with the user (for example, whether or not the user is an authenticated user), and the like - See at least ¶ [0259]-[0261]) 

	Park does not explicitly teach and the response by the vehicle is to disable operation of the vehicle system. However, Ricci discloses automatic vehicle diagnostic detection and communication and teaches:

wherein the operation of the [] identifies an unauthorized user attempting to operate the vehicle, (Vehicle 104 is shown in communication with elements as disclosed above, i.e. vehicle sensors 242, profile data 252, communication network 224 and vehicle control system 204. A user 216 is shown near vehicle 104. The user 216 may be an authorized user or an unauthorized user. An authorized user is typically so identified in profile data 252 - See at least ¶ [0384]) and the response by the vehicle is to disable operation of the vehicle system. (In the event the user 216 is determined to be an unauthorized user 216, the vehicle control system 204 takes action via communication network 224. The action may comprise providing notice to one or more emergency agencies 2004 such as police, to a security provider 2008 such as a monitoring service that notifies other parties such as the vehicle owner, and one or more authorized users 2012 to include by way of device or user interface 212. Alternatively, or additionally, the vehicle control system 204 may disable the vehicle and/or provide an alarm 2016, to include a visual alarm alert (e.g. flashing of headlights) and audio alarm alert (e.g. honking of horn) - See at least ¶ [0385])

	In summary, Park discloses identifying a user who is not authorized. Park does not explicitly disclose disabling the operation of the vehicle in response to identifying an unauthorized user. However, Ricci discloses automatic vehicle diagnostic detection and communication and teaches that when a user that is unauthorized enters the vehicle, i.e., operates, the vehicle will be disabled. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control device mounted on vehicle and method for controlling the vehicle of Park to provide for disabling operation of a vehicle in response to detecting an unauthorized user, as taught in Ricci, to increase safety of drivers of vehicles and serve as a deterrent to theft and vandalism. (At Ricci ¶ 0028)	

	Regarding claim 11, Park further teaches:

wherein the unauthorized user identified [] associated with the smart shoe device with sensor data generated by the vehicle. (The sensing unit 820 may sense information related to the vehicle 100 of the present invention. For example, the vehicle information may include… whether or not a user is present in the vehicle, information associated with the user (for example, whether or not the user is an authenticated user), and the like - See at least ¶ [0259]-[0261])

	Park does not explicitly teach, but Ricci further teaches:

wherein the unauthorized user identified by comparing a user profile associated with the [] with sensor data generated by the vehicle. (Vehicle 104 is shown in communication with elements as disclosed above, i.e. vehicle sensors 242, profile data 252, communication network 224 and vehicle control system 204. A user 216 is shown near vehicle 104. The user 216 may be an authorized user or an unauthorized user. An authorized user is typically so identified in profile data 252 - See at least ¶ [0384]))

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control device mounted on vehicle and method for controlling the vehicle of Park to provide for disabling operation of a vehicle in response to detecting an unauthorized user, as taught in Ricci, to increase safety of drivers of vehicles and serve as a deterrent to theft and vandalism. (At Ricci ¶ 0028)	

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ricci, as applied to claim 9, and in further view of Scheufler et al. (US 2019/0195644 A1, “Scheufler”).

	Regarding claim 10, the combination of Park and Ricci does not explicitly teach the unauthorized user is a child or animal determined by a sensor in the vehicle. However, Scheufler discloses vehicle movement authorization and teaches:

wherein the unauthorized user is a child or animal determined by a sensor in the vehicle. (the computer 110 identifies the role based on the user requesting to control a vehicle 100… For example, the computer 110 may determine the role of the authenticated user based on, e.g., a table stored in a memory of the computer 110, including the vehicle 100 user identifiers and the role assigned to each user. Alternatively, or additionally, the user could be identified according to a characteristic, such as age, as described above - See at least ¶ [0040] and [0045])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle control device mounted on vehicle and method for controlling the vehicle of Park and Ricci to provide for vehicle movement authorization, as taught in Scheufler, to determine what occupants are in the vehicle, and the capacities of such occupants, before navigation begins, or as the vehicle traverses the route. (Scheufler at ¶ [0001])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662